Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2021 was filed after the mailing date of the Notice of Allowance on 2/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method of making a vitreous bond abrasive article, the method comprising sequential steps including selectively applying heat to an area of the layer of loose particles, where the heat is sufficient to cause the organic compound particles to form a temporary bond.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Nevoret et al (US 20060185256 Al), Stevenson et al (US 20170342303 Al), and Keshavan (US 20140298728 A1).  Nevoret and Stevenson both teach making bonded abrasive articles.  However, none of them teach or suggest organic compound particles that form a temporary bond.  The organic compound (temporary binder) that is burned out in a later heating step.  Keshavan teaches a carbide composite for a downhole tool formed by depositing a first layer on a substrate, and a second layer at least partially adjacent to the first layer. The first and second layers may each include carbides, metal binders, organic binders, or a combination thereof. However, Keshavan does not teach or suggest vitreous bond.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        


/NICHOLAS A WANG/Examiner, Art Unit 1734